Citation Nr: 0727654	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO. 06-06 033	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a Notice of Disagreement (NOD) was timely filed with 
respect to the January 2004 denial of the appellant's claims 
for service connection for high glucose, hepatitis, inner ear 
damage and hearing loss, plus the initial ratings assigned 
for the left shoulder, lumbar spine, thoracic spine, 
hypogonadism, hypothyroidism, coronary artery disease and 
gynomastia disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active military service from November 1964 
to October 1969, and from October 1977 to November 2003. This 
case comes before the Board of Veterans' Appeals on appeal 
from a January 2005 determination issued by the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
that found the appellant's January 2005 Notice of 
Disagreement (NOD) with a January 2004 rating decision to be 
untimely.

In October 2006, a hearing was held at the Board in 
Washington, D.C. before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7102(b). A transcript of that 
hearing has been associated with the claims file.


FINDINGS OF FACT

1. On January 13, 2004, the Washington RO mailed the 
appellant a letter informing him of its decision granting and 
denying various claims of entitlement to service connection, 
as well as informing him of his appellate rights.

2. An NOD was received within one year of the issuance of the 
January 2004 denial notice letter.


CONCLUSION OF LAW

The requirements for a timely Notice of Disagreement with 
respect to the January 2004 rating decision have been met. 
38 U.S.C.A. §§ 5104, 7105 (West 2002); 38 C.F.R. §§ 19.25, 
20.200, 20.201 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is challenging the RO's determination that he 
did not file a timely Notice of Disagreement as to a January 
13, 2004 rating determination. Having carefully considered 
the appellant's contentions in light of the evidence of 
record and the applicable law, the Board finds that the 
weight of the evidence is in approximate balance and the 
claim will be granted on this basis. 38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993) 
(Observing that under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Appellate review of an RO decision is initiated by a Notice 
of Disagreement (NOD) and is completed by a substantive 
appeal after a Statement of the Case (SOC) is furnished. 
38 U.S.C.A. § 7105(a). An appeal consists of a timely filed 
NOD in writing, and after an SOC has been furnished, a timely 
filed substantive appeal. 38 C.F.R. § 20.200. An NOD is a 
written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction. 38 C.F.R. § 20.201. An NOD must be filed within 
one year from the date of mailing of notice of the result of 
the original review or determination. 38 U.S.C.A. § 7105.

By application received in September 2002, the appellant 
sought service connection for numerous disorders. His claim 
was adjudicated by the Washington, D.C. RO. After due course 
of development and adjudication, the appellant was advised of 
the decision of the Washington, D.C. RO, by letter forwarded 
on January 13, 2004. 
The appellant's claims file was transferred from the 
Washington RO to the Roanoke RO on the same day that the 
rating notice letter was sent out - January 13, 2004. 

On January 11, 2005, the Washington, D.C. RO received and 
date stamped one service medical record dated in September 
2002 - this document was forwarded to the Roanoke RO with 
receipt on January 28, 2005. The piece of paper adjacent to 
that document is a copy of a DA Form 3349, dated in February 
2003; this document has no Washington RO date stamp, but it 
has a Roanoke RO date stamp of January 28, 2005. Each of 
these two documents has some yellow highlighting of words on 
the sheet. 

Directly above those two documents are 19 more sheets - 17 
consisting of copies of various service records that have 
yellow highlighting on some words. The remaining two sheets 
are on the top of the 17 and these two contain the 
appellant's arguments as to why the January 2004 rating 
decision was incorrect in relation to 11 of his claims. The 
two top sheets have a Roanoke RO date stamp of January 24, 
2005, but only the bottom three sheets of the next 17 pages 
have the same January 24, 2005 date stamp of the Roanoke RO. 
No Washington RO date stamp appears on any one of these 19 
pages. However, no associated envelope has been included in 
the claims file for either set of documents described here - 
i.e., it is unknown from what source the documents were 
received.

On January 24, 2005, the RO Roanoke received the appellant's 
Notice of Disagreement as to the denial of service connection 
for various disorders as promulgated in the January 2004 
rating decision by the Washington, D.C. RO. The appellant's 
notice of disagreement is dated January 8, 2005, and is 
addressed to the Washington, D.C. RO.

By letter in January 2005, the RO provided written notice to 
the appellant that it considered his NOD as to the January 
2004 rating decision to be untimely, and he was given an 
opportunity to present argument related to this issue. See 
38 C.F.R. § 20.101(d). The appellant testified at his October 
2006 Central Office Board hearing that he had submitted an 
NOD to the RO in Washington, DC by Express Mail at the United 
States Post Office (USPS) on January 10, 2005. The appellant 
contends that his NOD was submitted as to 11 issues in that 
mailing and that it was received by the Washington RO on 
January 11, 2005. He has submitted documents from the USPS 
tracking and confirming that a piece of mail was sent on the 
10th and received on the 11th at the Washington RO.


The appellant has argued that the evidence of record is clear 
in showing that his NOD was submitted to the Washington RO on 
January 11, 2005, and that he could not have sent anything 
directly to the Roanoke RO because he had no idea that his 
case had been transferred on January 13, 2005. 

It is clear from review of the evidence of record that 
neither the Washington RO nor the Roanoke RO date-stamped 
each page of evidence submitted by the appellant in January 
2005. The evidence also shows that the appellant took the 
extra care and expense to send Express Mail to the Washington 
RO on January 10th, and he also has a return receipt and 
tracking/confirmation documentation from the USPS. 

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim. 
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In this matter, the Board is of the opinion that a state of 
relative equipoise has been reached in this case, and the 
benefit of the doubt rule will therefore be applied in the 
appellant's favor. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. 
App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In the evaluation of evidence, the Board may properly 
consider internal inconsistency, facial plausibility and 
consistency with other evidence submitted on behalf of the 
veteran. See Caluza v. Brown, 7 Vet. App. 498, 510-511 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The appellant's testimony at the October 2006 Central Office 
Hearing is found to be both credible and compelling as to the 
specific issue under consideration. He was noted to be well-
spoken, prepared, and expert as to knowledge of the facts and 
circumstances of this matter - his fundamental argument is 
that he included the Notice of Disagreement dated January 8, 
2005 with the documents received on January 11, 2005 by the 
Washington, D.C. RO. 

In this light, to interpret the record as indicating the 
appellant express mailed only the two documents date-stamped 
as received by the Washington, D.C. RO on January 11, 2005 
stains credulity and is inconsistent with the appellant's 
other demonstrated attention to detail. Stated alternatively, 
obviously cognizant that the one-year period for him to 
appeal the January 2004 decision was shortly to expire, the 
appellant's mailing of only two documents (previously of 
record yet highlighted in various parts for apparent 
emphasis) would have been made no apparent sense. 

According the appellant the benefit of the doubt, the 
appellant more likely than not forwarded a packet of 21 pages 
to the Washington RO in the January 10th mailing, including 
his Notice of Disagreement. The claims file does indicate 
that the appellant's correspondence disagreeing with the 
January 2004 rating decision was received by the Washington 
RO prior to the end of the one-year period in January 2005. 
Therefore, there is a timely NOD of record.


ORDER

A notice of disagreement was timely filed with respect to a 
January 2004 rating decision issued by the Washington, D.C., 
RO; the appeal is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


